— Judgment, Supreme Court, Bronx County (Seth L. Marvin, J.), rendered March 27, 2007, convicting defendant, after a nonjury trial, of murder in the second degree, and sentencing him to a term of 15 years to life, unanimously affirmed.
The court’s verdict, finding that defendant failed to meet his burden of establishing by a preponderance of the evidence that he had acted under the influence of extreme emotional disturbance (see Penal Law § 125.25 [1] [a]), was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s credibility determinations and its evaluation of conflicting expert testimony.
Defendant’s ineffective assistance of counsel argument is without merit. Concur — Tom, J.P, Saxe, Sweeny, Catterson and DeGrasse, JJ.